CHAPA, Chief Justice,
concurring.
I concur with the results, but write to express respectfully my disagreement with the failure of the majority to find sufficient evidence that the conduct of Teresa Villase-ñor was outrageous. Such a finding would perhaps discourage similar actions in the future by this appellee and others.
Intentional infliction of emotional distress requires proof that (1) the defendant acted intentionally or recklessly; (2) the conduct was extreme and outrageous; (3) the defendant’s actions caused the plaintiff emotional stress; and (4) the plaintiffs emotional stress was severe or extreme. Twyman v. Twyman, 855 S.W.2d 619, 621 (Tex.1993). “Outrageous conduct is that conduct which exceeds all reasonable bounds of decency. Whether behavior is ‘outrageous’ is an issue of fact for the [factfinder] to decide.” Massey v. Massey, 807 S.W.2d 391, 400 (Tex.App.—Houston [1st Dist.] 1991), writ denied, 867 S.W.2d 766 (Tex.1993) (citation omitted). However, in order to comply with the fourth requirement of the standard, the courts insist on proof that the emotional stress upon the plaintiff be severe and extreme and more than mere worry, anxiety, vexation, embarrassment, or anger. Regan v. Lee, 879 S.W.2d 133, 136 (Tex.App.—Houston [14th Dist.] 1994, no writ); Behringer v. Behringer, 884 S.W.2d 839, 844 (Tex.App.—Fort Worth 1994, writ denied); Massey, 807 S.W.2d at 399-400; Motsenbocker v. Potts, 863 S.W.2d 126, 135 (Tex.App.—Dallas 1993, no writ).
A review of this record reflects evidence of repetitive intentional, improper, and irritating activities by Teresa which were clearly calculated to bring grief and discomfort not only to Hector, but to his entire new family. In so doing, she simultaneously brought punishing stress upon her own children, who were innocent products of the voluntary choices made by both Teresa and Hector upon consummating their marriage. The actions of Teresa were outrageous by “exceed[ing] all reasonable bounds of decency” and cannot be condoned. See Massey, 807 S.W.2d at 400.
When parties make a conscious voluntary decision to marry each other, it is presumed that, being adults, they intelligently and maturely make such a decision. It is therefore ludicrous and dangerous that they later revert to childhood at the end of the marriage. This is particularly true when they have brought children into the world who, already burdened by the grief that stems from the breakup of the family unit, are forced to endure additional stress by the childish, immature actions of selfish parents. This cannot be encouraged or condoned no matter how justified a divorced parent believes the retaliation is deserved. However, no cause of action is before us dependent on severe emotional distress of the children or other innocent parties to this fiasco. See Cavanaugh v. Jones, 863 S.W.2d 551, 557 (Tex.App.—Austin 1993, writ denied). The dis-positive issue is whether Hector presented sufficient proof of extreme or severe emotional distress to himself as a result of the improper actions of Teresa. While Hector established he suffered some emotional distress, I must reluctantly agree with the majority that the proof presented by Hector did not arise to the level required by the courts to establish the last prong of an intentional infliction of emotional distress cause of action. I therefore concur with the results.